MEMORANDUM OPINION

                                           No. 04-10-00793-CR

                                   IN RE Sergio Aaron GONZALEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: January 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On October 29, 2010, relator filed a petition for writ of mandamus, complaining of the

trial court’s failure to rule on his Motion for Judgment Nunc Pro Tunc. However, on December

20, 2010, the trial court signed an order awarding relator credit for time served. Accordingly, the

petition for writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1999-CRS-154-D4, styled State of Texas v. Sergio Aaron Gonzalez, in the
406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr. presiding.